Citation Nr: 1510453	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation higher than 20 percent for low back strain, with degenerative disc disease at L1. 

2. Entitlement to service connection for mild disc bulge at L3-4, L4-5 and L5-S1.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4. Entitlement to an initial evaluation higher than 20 percent for herniated disc T6-7 and bulging disc T9-10, status post left T6-7 hemilaminectomy, with foraminotomy of T6-7 and T-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1977.

This case comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Thereafter, in January 2015 the Veteran provided additional evidence comprised of private medical records, accompanied by waiver of initial review by the RO as the Agency of Original Jurisdiction (AOJ). 

The Board previously considered this matter in July 2013, reopening claims for service connection for disc disease of the lumbar spine and thoracic spine respectively; thereupon remanding the reopened claims, along with issues of increased evaluation for low back strain and TDIU entitlement, for further evidentiary development. By rating decision of January 2014, the RO has since granted service connection for thoracic spine disc disease, status post repeated disc repair procedures. The Veteran through his representative has filed a timely Notice of Disagreement (NOD) with the assigned 20 percent evaluation, warranting issuance of a Statement of the Case (SOC) in furtherance of perfecting an appeal to the Board, as will be directed below. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

By the January 2015 Written Brief Presentation, the Veteran's representative raised the issue of a petition to reopen the claim of entitlement to service connection for a cervical spine disorder. This matter has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The claim for an increased rating for a low back disorder and TDIU and that requiring initial issuance of a Statement of the Case are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The mild disc bulges of the lumbosacral spine are as likely as not due to underlying low back strain.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria are met to establish service connection for mild disc bulge at L3-4, L4-5 and L5-S1. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the grant of the appeal as to this issue, further notice or development under the Veterans Claims Assistance Acto of 2000 is not warranted.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126.

In a prior Remand, service connection for disc pathology of both the lumbar and thoracic spine was at issue.  Following remand, service connection was, as noted above, granted for the disc pathology of the thoracic spine.  The same examiner and logic is warranted for the lumbar spine.  The November 2013 addendum to the August 2013 examination report noted that the lumbar disc bulges initially began as the lumbar strain diagnosed during service and then at least as likely as not may result in degenerative arthritis and disc disease of the lumbar spine resulting in disc bulge.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for all disc pathology of the lumbar spine is also in order.


ORDER

Service connection for disc bulge of the L3-4, L4-5, and L5-S1 is granted.


REMAND

In view of the allowance of service connection set forth above, additional examination of the lumbar spine is warranted, so that all pathology can be evaluated, not just that associated with the previously service connected strain.

Moreover, in light of the grant of service connection for lumbosacral disc bulges, commencement of appeal of the initial assigned evaluation for thoracic spine disease, and referred petition to reopen service connection for cervical spine disorder, a determination upon the TDIU claim is deferred pending resolution of these preliminary matters. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). VA general examination then should be completed on employability as limited by service-connected disability.   

The AOJ should also issue a Statement of the Case following the timely Notice of Disagreement as to the initial assigned 20 percent evaluation for thoracic spine disc disease, status post repeated disc repair procedures. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate these records with the claims file, or in the alternative, associate copies with the "Virtual VA" electronic file.

2. The AOJ should adjudicate in the first instance the petition to reopen service connection for a cervical spine disorder.

3. Issue a Statement of the Case addressing the issue of entitlement to an initial evaluation higher than 20 percent for thoracic spine disease. Only if the Veteran or his representative submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

4. Following outcome of this matter, and receipt of any new evidence in regard to severity of thoracic and lumbar spine disease, then schedule the Veteran for a VA general medical examination regarding his TDIU claim. The claims folder must be made available for the examiner to review.  All indicated tests should be accomplished and all findings reported in detail.  All appropriate benefits questionnaires should be filled out and all ranges of motion included.  Any radiculopathy should also be set out, as should all functional impairment caused by all service connected disorders.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. The examiner should address the Veteran's contention that occupational capacity is further limited by narcotic pain medication required for the back problem.  Also note prior opinions expressed regarding employability on August 2013 and earlier VA examinations. 

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

5. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Then adjudicate the increased rating for the lumbar spine disorder and the TDIU claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


